Title: John Adams to John Jay, 27 Jun. 1786
From: Adams, John
To: Jay, John


          
            
              Sir
            
            

              London

               June 27. l786
            
          

          I have received the Letter you did me, the Honour to write me, on
            the 1st. of May; and the Pleasure of Congress Signified in
            it, Shall be Strictly observed. You will perceive by my Letter of the 4th. of March, that it was my Determination to make no Reply to
            his Lordships Answer of the 28th. of Feb. to the Memorial of
            the 30 of November, untill I should receive the Orders of Congress. As We hear that the
            Vessell which carried out that Dispatch, Sprung a leak at Sea, put into Lisbon and did
            not Sail from thence till late in April, I do myself the Honour to inclose a
            Duplicate of Lord Carmarthens Letter of 28 Feb. and of the Representations of the
            Merchants inclosed in it.
          With great Respect I have the Honour to be / Sir your most obedient
            and most / humble servant
          
            
              John Adams.
            
          
        